Citation Nr: 1705707	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial evaluations for service-connected degenerative arthritis of the left shoulder, rated as noncompensable prior to December 16, 2014, and as 20 percent disabling since December 16, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, and from March 1985 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for degenerative arthritis, left shoulder.  The Veteran appealed the issue of entitlement to initial compensable evaluation.  

In January 2015, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial evaluations for service-connected degenerative arthritis of the left shoulder, rated as noncompensable prior to December 16, 2014, and as 20 percent disabling since December 16, 2014.  The Board granted entitlement to a 20 percent evaluation effective December 16, 2014, but otherwise denied higher evaluations for this disability in an April 2015 decision, at which time the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In an August 2016 Memorandum Decision, the Court vacated and remanded the April 2015 decision to the Board for further proceedings.  Specifically, the Court found that the Board's April 2015 decision frustrated judicial review by failing to discuss a December 2009 private medical record and a November 2011 VA medical opinion, thereby preventing the Court from understanding the precise basis for the Board's determination that a higher disability rating was not warranted.  

Since the Board's April 2015 decision, in the case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations of record, the Board has determined that an additional VA examination is warranted to determine the extent of the Veteran's left shoulder symptomatology in light of Correia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints examination to determine the current severity of the Veteran's service-connected degenerative arthritis of the left shoulder.  

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for both shoulders.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  Readjudicate the claim on appeal.  If the claim on appeal remains denied, then the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




